Title: From James Madison to William Lattimore, 30 December 1803 (Abstract)
From: Madison, James
To: Lattimore, William


30 December 1803. “The Secretary of State presents his respects to Dr Lattimore and informs him that the commission of John Steel as Secretary of the Mississippi Territory expired on the 7th May 1802 and that the commission of his Successor is dated 3 March last.”
 

   
   RC (DNA: RG 233, Petitions and Memorials, 8A-F1.1). 1 p.; in a clerk’s hand; unsigned. Printed in Carter, Territorial Papers, Mississippi, 5:299.



   
   After the expiration of John Steele’s term, he continued to perform the duties of the office until they were assumed by Cato West on 9 June 1803 (ibid., 5:249–50, 259).


